Citation Nr: 0533159	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  97-28 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a somatization 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1985 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 RO rating decision which denied a 
compensable rating for the veteran's tension headaches.  By 
October 2001 rating decision, the RO granted a 10 percent 
rating for the veteran's tension headaches, effective from 
August 26, 1997 (which is the date of a VA treatment record, 
rather than the date of receipt of the claim for a 
compensable rating for the service-connected tension 
headaches).  This matter also comes before the Board from an 
April 2004 RO rating decision which denied service connection 
for a somatization disorder.  This matter further comes 
before the Board from an April 2005 RO rating decision which 
denied service connection for PTSD.  In September 2005 the 
veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.  

At the September 2005 hearing, the veteran's representative 
indicated that it was not clear whether the issues of service 
connection for a somatization disorder and PTSD should be two 
separate issues, claiming that it was not clear that they 
were really two separate conditions.  The representative 
claimed that in essence the veteran had some type of a 
psychiatric disorder that was service connected.  Because the 
veteran has specifically claimed service connection for a 
somatization disorder and for PTSD and the RO has 
specifically adjudicated those two issues, the Board will 
consider those specific issues herein.  However, the Board 
will refer the claim for service connection for a psychiatric 
disorder (other than a somatization disorder and PTSD) to the 
RO for appropriate action.  

The issues of service connection for a somatization disorder 
and an increased rating for tension headaches are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no evidence to show that the veteran served in 
combat with the enemy.  

2.  Although PTSD has been diagnosed, these diagnoses have 
not been based on a sufficient stressor, nor has the veteran 
cited any sufficiently detailed or verifiable stressors in 
support of his claim for PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided with sufficient 
VCAA notice in September 2004 for his claim for service 
connection for PTSD.  

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

In the September 2004 letter, the RO informed the appellant 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a statement 
of the case (SOC) in June 2005 and a supplemental statement 
of the case (SSOC) in July 2005 of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that VA 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
entitlement to service connection.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  All the above notice documents must be read in 
the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

With regard to a VA examination, the Board notes that the 
veteran last underwent a VA examination for mental disorders 
in October 2000, at which time the diagnosis was chronic 
dysthymia.  While the veteran's representative has contended 
that the veteran should be scheduled for a VA psychiatric 
examination in order to clarify his psychiatric diagnosis and 
to establish a diagnosis of PTSD, the Board finds that such 
an examination is not necessary in this matter.  With regard 
to the PTSD claim, there are several diagnoses of PTSD 
already of record.  Without addressing the sufficiency of 
these diagnoses, the Board notes that there is another 
initial matter which must be resolved and that is the veteran 
has yet to provide a sufficient stressor event in support of 
his claim for PTSD.  While he has cited general incidents, he 
has been unable to provide specific details surrounding these 
incidents, despite being notified of the need for and 
importance of these specific details.  Thus, there is no 
indication that at this point a VA psychiatric examination is 
necessary or would aid the veteran in substantiating his 
claim.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

B.  Service Connection for PTSD

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f). 

The veteran contends that he has PTSD as a result of 
stressors he experienced while serving board the USS Nimitz, 
in Southwest Asia, during the Persian Gulf war.  He has not 
alleged, nor does the evidence show, that he engaged in 
combat with the enemy during his period of active service.  

Service medical records are negative for any reports of or 
findings of PTSD.  The veteran's service personnel records 
show that he was stationed aboard the USS Nimitz from 
approximately December 1988 to December 1990, that he was 
stationed at the Naval Hospital in Corpus Christi, Texas, 
from January 1991 to mid 1993 and that his last duty 
assignment was aboard the USS Camden.  His primary specialty 
during service was communication maintainer.  

VA treatment records dated in April 2001, September 2002, May 
2004 and August 2004 show that PTSD has been diagnosed, and a 
positive PTSD screen was noted in November 2004.  A review of 
these records does not appear to show that the diagnosis of 
PTSD was based on any specific stressor reported by the 
veteran.  However, the matter of whether the diagnosis of 
PTSD is sufficient is not an issue at this point.  There is 
an initial problem preventing a grant of service connection 
for PTSD.  The problem with the veteran's claim is that he 
has failed to express a sufficient stressor in support of his 
claim.  Under DSM-IV, concerning a diagnosis of PTSD, a 
sufficient stressor is one in which a person has been exposed 
to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and the 
person's response involved intense fear, helplessness, or 
horror.  See 38 C.F.R. § 4.125; Cohen, supra.

In letters dated in July and September 2004, the RO requested 
that the veteran provide more specific information pertaining 
to his reported stressful events in service.  It was 
explained that the information was needed to verify the 
events.  Moreover, in September 2005 the undersigned Veterans 
Law Judge explained the need for the veteran to provide 
specific inservice incidents as stressor events, including 
the approximate dates of occurrence, in support of his claim 
for PTSD.  The record reflects, however, that the veteran did 
not report any specific stressors during his VA treatment, 
his June 2005 statement in support of claim (VA Form 21-
4138), or his testimony in September 2005.  In a November 
2002 mental health treatment note, the veteran reported a 
history of PTSD, but it was noted that he did not elaborate 
any history of traumatic events associated with PTSD.  In his 
June 2005 statement he reported his job as a radioman in 
service was stressful due to a variety of reasons including 
working 12 hour shifts with little sleep, seeing servicemen 
badly hurt, being out to sea for 90 days or more, and seeing 
planes miss their landing spots and almost hitting the 
control tower.  In September 2005 he testified that he was a 
radioman during his service in the Gulf War in Southwest 
Asia.  He claimed he was on the flight deck sometimes and saw 
several injuries.  He claimed he saw a man blown off the 
flight deck, a man hit with a prop, men burned with fire, and 
a man's foot being severely injured when a chain broke and 
hit his foot.  He could not, however, provide any additional 
details or approximate dates for any of these reported 
incidents.  

While the veteran's representative has requested that the 
veteran be scheduled for a VA examination in order to 
establish a diagnosis of PTSD, as indicated above, the 
sufficiency or lack of diagnosis of PTSD is simply not at 
issue at this point.  Rather that lack of a specific stressor 
event is the primary threshold issue to be resolved.  The 
veteran has given only vague accounts of stressors, and as 
noted above, he has not provided enough specific information 
that would allow verification of the events.  Therefore, as 
explained above, a VA psychiatric examination would not aid 
the veteran in substantiating his claim.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The veteran's claim 
must be denied as he has failed to cite any specific 
inservice stressor incidents.  Likewise, there is no medical 
evidence establishing that he suffers from PTSD based on a 
specific stressor event.  The preponderance of the evidence 
is against the claim for service connection for PTSD.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

A.  Service Connection for a Somatization Disorder

The veteran contends that he has a somatization disorder that 
is related to his period of active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases, including psychoses, may be legally 
presumed to have been incurred during service if manifest to 
a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Although the veteran has been diagnosed with a somatization 
disorder on VA treatment records and in a VA examination 
report, there was no complaint of or finding of a 
somatization disorder during service, nor has there been any 
competent medical evidence of record linking a somatization 
disorder to service.  The veteran has reported that treatment 
for his somatization disorder has primarily been through the 
Dallas VA Medical Center (VAMC).  He also testified in 
September 2005, however, that he was treated initially at the 
Seattle VAMC in 1995 or 1996, for what he thought was a 
somatization disorder.  While the veteran's report of any 
such treatment is vague, the Board finds that such evidence 
may be relevant to his claim if it shows treatment for a 
psychosis during the first year post-service.  Thus, pursuant 
to VA's duty to assist the veteran, attempts to obtain any 
such treatment records should be made.  38 U.S.C.A. § 5103A 
(b),(c); 38 C.F.R. § 3.159 (c).

B.  Increased Rating for Tension Headaches

The veteran contends that his service-connected tension 
headaches are more disabling than currently represented in 
the assigned 10 percent rating.  In September 2005 he 
essentially provided testimony to the effect that his 
service-connected tension headaches have increased in 
severity since he last underwent a VA neurological 
examination in August 2004.  He testified that he has three 
to five headaches per day that were "prostrating in nature 
with migraines."  He claimed that these headaches could 
become fairly severe and that he could do nothing and had to 
just close his eyes and be still.  He claimed that his 
headaches affected his ability to work because he had to ride 
to work with someone else and that he had to stay home from 
work between five and ten days a month due to his headaches.  
He testified that his medications did not help and that his 
severe headaches felt like someone was kicking his head.  He 
also claimed the headaches lasted from 30 minutes to an hour 
if he was lucky.  

Although the veteran has undergone numerous VA neurological 
examinations (in 1998, 2000, 2003, and 2004) during the 
pendency of this appeal, and his statements and the medical 
evidence (including VA treatment records and VA examinations) 
to date appear to show that his service-connected headaches 
are no more than 10 percent disabling, the veteran's recent 
testimony regarding the severity and frequency of his 
headaches, as well as the impact on his work, may show that 
his service-connected disability has increased in severity.  
Moreover, while the veteran's entire history is reviewed when 
making a disability evaluation, where there is an increase in 
the disability rating at issue, the present level of 
disability is of primary concern.  38 C.F.R. § 4.1; Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Thus, because VA's duty to 
assist the veteran includes obtaining a thorough and 
contemporaneous medical examination in order to determine the 
nature and extent of the veteran's disability, the Board 
finds that the veteran should be scheduled for a VA 
neurological examination to determine the current nature and 
severity of his service-connected tension headaches.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, this matter is remanded for the following:

1.  Request any treatment records for the 
veteran from the Seattle VAMC from 1995 
and 1996.  If no such records exist or 
are available, it should be so stated.  

2.  Obtain complete and current treatment 
records for the veteran from the Dallas 
VAMC, from September 2004 to the present, 
for treatment for headaches only.

3.  Schedule the veteran for a VA 
neurological examination to evaluate the 
current nature and severity of his 
service-connected tension headaches.  All 
indicated studies should be performed.  
In accordance with the latest AMIE 
worksheets for rating headaches the 
examiner is to provide a review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any disability.  The examiner 
should comment on the frequency and 
severity of the veteran's headaches as 
well as also provide an opinion 
concerning the impact of the service-
connected headache disorder on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
provided. 

4.  Thereafter, the RO should 
readjudicate the claims.  If any claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given an opportunity to respond prior to 
the case being returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


